 
 
I 
108th CONGRESS
2d Session
H. R. 5189 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2004 
Mr. Israel (for himself, Mr. Ackerman, Mr. Bishop of New York, Mrs. McCarthy of New York, Mr. King of New York, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to extend Medicare cost-sharing for the Medicare part B premium for qualifying individuals through September 2005. 
 
 
1.Extension of medicare cost-sharing for the medicare part b premium for qualifying individuals 
(a)In generalSection 1902(a)(10)(E)(iv) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E)(iv)) is amended by striking 2004 and inserting 2005. 
(b)Total amount available for allocationSection 1933(g) of such Act  (42 U.S.C. 1396u–3(g)) is amended to read as follows: 
 
(g)Special rules 
(1)In generalWith respect to each period described in paragraph (2), a State shall select qualifying individuals, subject to paragraph (3), and provide such individuals with assistance, in accordance with the provisions of this section as in effect with respect to calendar year 2003, except that for such purpose— 
(A)references in the preceding subsections of this section to a year, whether fiscal or calendar, shall be deemed to be references to such period; and 
(B)the total allocation amount under subsection (c) for such period shall be the amount described in paragraph (2) for that period. 
(2)Periods and total allocation amounts describedFor purposes of this subsection— 
(A)for the period that begins on January 1, 2004, and ends on September 30, 2004, the total allocation amount is $300,000,000; 
(B)for the period that begins on October 1, 2004, and ends on December 31, 2004, the total allocation amount is $100,000,000; and 
(C)for the period that begins on January 1, 2005, and ends on September 30, 2005, the total allocation amount is $300,000,000. 
(3)Rules for periods that begin after January 1For any specific period described in subparagraph (B) of paragraph (2), the following applies: 
(A)The specific period shall be treated as a continuation of the immediately preceding period in that calendar year for purposes of applying subsection (b)(2) and qualifying individuals who received assistance in the last month of such immediately preceding period shall be deemed to be selected for the specific period (without the need to complete an application for assistance for such period). 
(B)The limit to be applied under subsection (b)(3) for the specific period shall be the same as the limit applied under such subsection for the immediately preceding period. 
(C)The ratio to be applied under subsection (c)(2) for the specific period shall be the same as the ratio applied under such subsection for the immediately preceding period.. 
 
